Per Curiam. This matter comes before the Court upon motion of Claimant to reconsider order entered by this Court on March 14, 1979, Respondent’s objections to said motion, and reply of Claimant to Respondent’s objections. In his motion to reconsider dismissal, Claimant took the position that the Court’s order of dismissal was not clear and that it needed clarification.. Respondent’s objection to Claimant’s motion to reconsider dismissal stated that Claimant must exhaust all other remedies before seeking a final determination of his claim, as required by section 25 of the Court of Claims Act (Ill. Rev. Stat. 1979, ch. 37, par. 439.24 — 5), and that Claimant has failed to exhaust all his remedies. The Court calls Claimant’s attention to its order of March 14, 1979, which stated that this Court does not have jurisdiction to review a decision of an administrative agency of the State of Illinois. For the two reasons above cited, the Court’s order of March 14, 1979, is hereby affirmed and Claimant’s motion for reconsideration is denied.